
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1602
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Pomeroy submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring North Dakota’s colleges and
		  universities for their efforts in serving members of the United States Armed
		  Forces, veterans, and their families.
	
	
		Whereas Bismarck State College, Cankdeska Cikana Community
			 College, Dakota College at Bottineau, Dickinson State University, Fort Berthold
			 Community College, Jamestown College, Lake Region State College, Mayville State
			 University, Minot State University, North Dakota State College of Science,
			 North Dakota State University, Sitting Bull College, Trinity Bible College,
			 Turtle Mountain Community College, United Tribes Technical College, University
			 of Mary, University of North Dakota, Valley City State University, and
			 Williston State College all show tremendous respect and support for members of
			 the United States Armed Forces, veterans, and their families;
		Whereas the colleges and universities in North Dakota
			 provide numerous benefits and programs benefiting members of the United States
			 Armed Forces, veterans, and their families;
		Whereas Bismarck State College, Dakota College at
			 Bottineau, Jamestown College, Mayville State University, Minot State
			 University, North Dakota State University, University of Mary, University of
			 North Dakota, and Valley City State University were named to the 2010 Military
			 Friendly Schools list;
		Whereas Bismarck State College, Dakota College at
			 Bottineau, Dickinson State University, Jamestown College, Lake Region State
			 College, Mayville State University, Minot State University, North Dakota State
			 College of Science, North Dakota State University, University of Mary,
			 University of North Dakota, and Valley City State University are members of the
			 group Servicemembers Opportunity Colleges which provides support for members of
			 the United States Armed Forces who move frequently due to deployments to help
			 complete their degrees;
		Whereas all institutions in the North Dakota University
			 System charge in-State tuition to active duty members of the United States
			 Armed Forces stationed in North Dakota, veterans, and their families;
		Whereas the University of North Dakota, Mayville State
			 University, University of Mary, and Jamestown College are participating in the
			 Department of Veterans Affairs Yellow Ribbon Program which helps to meet
			 tuition expenses for members of the United States Armed Forces and veterans
			 that exceed the expenses provided for on the Post-9/11 Veterans Educational
			 Assistance Act; and
		Whereas all institutions in the North Dakota University
			 System provide an education free of charge to any dependent of a member of the
			 United States Armed Forces that has been killed in action or from
			 service-connected causes, was totally disabled due to service-connected
			 activities, or was a prisoner of war: Now, therefore, be it
		
	
		That the House of Representatives honors
			 North Dakota’s colleges and universities for their efforts in serving members
			 of the United States Armed Forces, veterans, and their families.
		
